DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3-5, 7, 9, and 13-22 are pending.
Claims 1, 3, 4, and 14-18 were amended.
Claims 2, 6, 8, 10-12, and 23 were cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surrounding band" in line 6 instead of –a surrounding band--. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 7089618 B1), herein referred to as Metzger, in view of Aimable (GB 285991 A), herein referred to as Aimable.
Regarding claim 14, Metzger discloses an air bed, having a top surface, a bottom surface, and a side between the top surface and the bottom surface (see FIG. 1-3, isometric view showing top and sides, and side views showing sides), which comprises a top layer (top panel 7) and a bottom layer (bottom panel 8). Metzger does not explicitly disclose the top layer including a first panel portion arranged on the top surface and a first extending portion integrally extending from the first panel portion and arranged on the side, the bottom layer including a second panel portion arranged on the bottom surface and a second extending portion integrally extending from the second panel portion and arranged on the side, wherein the first extending portion of the top layer and the second extending portion of the bottom layer join with each other at the side, so that the top layer and the bottom layer form a cavity of the air bed; wherein each of four corners of the first extending portion of the top layer and the second extending portion of the bottom layer includes at least one cutting angle. Aimable, however, discloses improvements in pneumatic cushions, seats, and the like comprising a covering strip A having cuts or slits disposed at its corners (see FIGS. 5-8; page 4 lines 115 through page 5 line 5, cuts or slits are used to form triangular or square folds at the corners to prevent escaping air). Examiner further notes that the covering strip A comprises side portions A1 that extend beyond the covering strip surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger with the slits or cuts and side portions of Aimable in order to fabricate an air mattress having a top and bottom panels with corners reinforced through mitered corners and side portions that meet along the side panel of the mattress. Examiner further notes the modified top and bottom panels are coupled to each other view side wall 9.
Regarding claim 15, Metzger (in view of Aimable) teaches a surrounding band arranged on the side, wherein the first extending portion of the top layer joins the surrounding band at the side, and the second extending portion of the bottom layer joins the surrounding band at the side, so that the top layer, the bottom layer and the surrounding band form a cavity of the air bed, and a side width between the top surface and the bottom surface is greater than a width of the surrounding band (Metzger discloses a side wall 9 and Aimable is relied upon to teach side portions that extend past the edges of the face surfaces defined by reference characters A and A1 where the combination teaches the limitations of the claim).
Regarding claims 16 and 17, Metzger (in view of Aimable) does not explicitly disclose (claim 16) the first extending portion of the top layer is joined and fixed with the second extending portions of the bottom layer by a butt-welding method, or (claim 17) the first extending portion of the top layer is joined and fixed with the second extending portion of the bottom layer by a plain-welding method. Examiner notes Metzger discloses that each of the parts of the air mattress can be affixed to each other "by using any known heat welding, fusing, or bonding techniques, as well as through the use of any known adhesive, all in conventional fashion so as long as a durable edge connection is formed therebetween". It therefore flows naturally that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have joined the top panel, bottom panel, and side panels of the air mattress of Metzger using the claimed methods. Examiner further notes the claim limitations lack criticality as any method of fusing the panels would achieve a substantially similar result.

Claims 1, 3, 4, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 7089618 B1), herein referred to as Metzger, in view of Aimable (GB 285991 A), herein referred to as Aimable, and further in view of Piegdon et al. (US 8756725 B2), herein referred to as Piegdon.
Regarding claim 1, Metzger discloses an air bed, having a top surface, a bottom surface, and a side between the top surface and the bottom surface (see FIG. 1-3, isometric view showing top and sides, and side views showing sides), which comprises a top layer (top panel 7), a bottom layer (bottom panel 8), and a side (wall 9). Metzger does not explicitly disclose the top layer including a first panel portion arranged on the top surface and a first extending portion integrally extending from the first panel portion and arranged on the side, the bottom layer including a second panel portion arranged on the bottom surface and a second extending portion integrally extending from the second panel portion and arranged on the side, and a surrounding band arranged on the side, wherein the first extending portion of the top layer joins with the surrounding band at the side, and the second extending portion of the bottom layer joins with the surrounding band at the side, so that the top layer, the bottom layer and the surrounding band form a cavity of the air bed, and a side width between the top surface and the bottom surface is greater than a width of the surrounding band; wherein each of four corners of the first extending portion of the top layer and the second extending portion of the bottom layer includes at least one cutting angle. Aimable, however, discloses improvements in pneumatic cushions, seats, and the like comprising a covering strip A having cuts or slits disposed at its corners (see FIGS. 5-8; page 4 lines 115 through page 5 line 5, cuts or slits are used to form triangular or square folds at the corners to prevent escaping air). Examiner further notes that the covering strip A comprises side portions A1 that extend beyond the covering strip surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger with the slits or cuts and side portions of Aimable in order to fabricate an air mattress having a top and bottom panels with corners reinforced through mitered corners and side portions that meet along the side panel of the mattress. Metzger does not explicitly disclose wherein the cavity is internally provided with drawing bands which are at least partially provided in the cavity in an inclined way; wherein the drawing bands gradually slope outward from a middle of the cavity to sides of the cavity, and a slope angle formed by one of the drawing bands and the bottom in the middle of the cavity is greater than a slope angle formed by another of the drawing bands in the sides of the cavity, so that the drawing bands in the sides of the cavity is more inclined than the drawing bands in the middle of the cavity. Piegdon, however, discloses a patient transfer device comprising a top side 28 and bottom side 26 and further comprising baffles 32 that may be arranged in different angles (see FIG. 4, also see Col. 6, lines 7-22) for the purpose of providing cushioning to specific parts of a person's anatomy and may also deter "taco-ing". It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger with angled baffles as taught by Piegdon in order to provide cushioning to a person laying on the air mattress support surface in addition to deterring the effects of "taco-ing". Examiner further notes Piegdon teaches most of the baffles gradually slope outward from a center of the transfer device and as can be seen in figure 1 below the baffles closest to the sides of the transfer device have a lesser angle than the inner most baffles. It should further be noted that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger in view of Piegdon to have modified the angles of the baffles to have the claimed angle configuration since it has previously held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    166
    564
    media_image1.png
    Greyscale

Figure 1

Regarding claims 3 and 4, Metzger (in view of Aimbable and further in view of Piegdon) does not explicitly teach (claim 3) the first extending portion of the top layer and the second extending portion of the bottom layer are joined and fixed with the surrounding band by a butt-welding method, or (claim 4) the first extending portion of top layer and the second extending portion of the bottom layer are joined and fixed with the surrounding band by a plain-welding method. Examiner notes Metzger discloses that each of the parts of the air mattress can be affixed to each other “by using any known heat welding, fusing, or bonding techniques, as well as through the use of any known adhesive, all in conventional fashion so as long as a durable edge connection is formed therebetween”. It therefore flows naturally that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have joined the top panel, bottom panel, and side panels of the air mattress of Metzger modified by Aimable using the claimed methods. Examiner further notes the claim limitations lack criticality as any method of fusing the panels would achieve a substantially similar result.
Regarding claim 9, Metzger (in view of Aimbable and further in view of Piegdon) does not explicitly teach an angle formed by at least one of the drawing bands in the middle of the cavity and the bottom surface is a right angle. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger as modified by Piegdon with the claimed angled baffles to achieve the desired result through mere routine experimentation since it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436,438 (CCPA 1929). Piegdon is relied upon to teach baffles can be angled differently from one another, see Col. 6, lines 7-22, and further teaches a particular embodiment envision in FIG. 4 without limiting the particular arrangement of the baffles where routine experimentation would lead to a person having ordinary skill in the art to have baffles towards a middle of the inflatable device be disposed at a right angle relative to the top and bottom panels of said inflatable device to achieve a desired support surface.
Regarding claim 21, Metzger (in view of Aimable) does not explicitly teach the cavity is internally provided with drawing bands which are at least partially provided in the cavity in an inclined way, the drawing bands are configured to gradually slope outward from a middle of the cavity to sides of the cavity, and a slope angle formed by one of the drawing bands and the bottom in the middle of the cavity is greater than a slope angle formed by another of the drawing bands in the sides of the cavity. Piegdon, however, discloses a patient transfer device comprising a top side 28 and bottom side 26 and further comprising baffles 32 that may be arranged in different angles (see FIG. 4, also see Col. 6, lines 7-22) for the purpose of providing cushioning to specific parts of a person's anatomy and may also deter "taco-ing". It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger with angled baffles as taught by Piegdon in order to provide cushioning to a person laying on the air mattress support surface in addition to deterring the effects of "taco-ing". Examiner further notes Piegdon teaches most of the baffles gradually slope outward from a center of the transfer device and as can be seen in figure 1 above, the baffles closest to the sides of the transfer device have a lesser angle than the inner most baffles. It should further be noted that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger in view of Piegdon to have modified the angles of the baffles to have the claimed angle configuration since it has previously held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Metzger (in view of Aimable, and further in view of Piegdon) teaches an angle formed by at least one of the drawing bands closer to the middle of the cavity and the bottom surface is a right angle. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metzger as modified by Piegdon with the claimed angled baffles to achieve the desired result through mere routine experimentation since it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436,438 (CCPA 1929). Piegdon is relied upon to teach baffles can be angled differently from one another, see Col. 6, lines 7-22, and further teaches a particular embodiment envision in FIG. 4 without limiting the particular arrangement of the baffles where routine experimentation would lead to a person having ordinary skill in the art to have baffles towards a middle of the inflatable device be disposed at a right angle relative to the top and bottom panels of said inflatable device to achieve a desired support surface.

Claims 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger, in view of Aimable, Piegdon, and further in view Lin et al. (US 20150201760 A1), herein referred to as Lin.
Regarding claim 5, Metzger (in view of Aimbable and further in view of Piegdon) does not explicitly teach an upper feeding encircling piece is provided within the cavity and on the top surface, a lower feeding encircling piece is provided within the cavity and on the bottom surface, the upper feeding encircling piece is fixed by welding or bonding with the top layer, and the lower feeding encircling piece is fixed by welding or bonding with the bottom layer. Metzger, however, discloses side support beams 25 disposed such that a first longitudinal edge of four side support beams 25 are welded to the side panels 11, 12, 13, and 15, and the second longitudinal edge of the four side support beams 25 are welded to the top panel 7. The process is further repeated with an additional four side support beams 25 between the side panels 11, 12, 13, and 15, and bottom panel 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air mattress of Metzger to have a the side support beams integrally formed to the provide the claimed encircling piece since it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Examiner further notes that it is old and known in the art to have integrally formed encircling pieces with cavities for providing fluid communication to the entire volume of the mattress attached between the side panels and top or bottom panels of mattresses, see Lin FIG. 2; panel 20 with apertures. 
Regarding claim 7, Metzger (in view of Aimable, Piegdon, and further in view of Lin) teaches the upper feeding encircling piece is enclosed with the top layer to form an upper edge air chamber of the air bed, the lower feeding encircling piece is enclosed with the bottom layer to form a lower edge air chamber of the air bed, and the upper edge air chamber and the lower edge air chamber are communicated with an air chamber inside the cavity respectively (Lin, see FIG. 3; upper and lower peripheral air chambers achieved by enclosing edges of the top and bottom panels with intermediate panels 22, 24 and peripheral panel 20).
Regarding claim 13, Metzger (in view of Aimable, Piegdon, and further in view of Lin) does not explicitly teach wherein a position where the upper feeding encircling piece is fixed with the top layer at the side is different from a position where the top layer is joined with the surrounding band at the side, and a position where the lower feeding encircling piece is fixed with the bottom layer at the side is different from a position where the bottom layer is joined with the surrounding band at the side. However, it has been previously held that rearrangement of parts requires mere ordinary skill in the art where the top panel bottom panel, side support beams, and each of the side segments could be welded together along any point since it would not modify the operation of the device being a matter of design choice.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger, in view of Aimable, and further in view Lin.
Regarding claim 18, Metzger (in view of Aimable) does not explicitly teach an upper feeding encircling piece is provided within the cavity and on the first panel portion of the top surface, a lower feeding encircling piece is provided within the cavity and on the second panel portion of the bottom surface, the upper feeding encircling piece is fixed by welding or bonding with the  first panel portion of the top layer, and the lower feeding encircling piece is fixed by welding or bonding with the second panel portion of the bottom layer. Metzger, however, discloses side support beams 25 disposed such that a first longitudinal edge of four side support beams 25 are welded to the side panels 11, 12, 13, and 15, and the second longitudinal edge of the four side support beams 25 are welded to the top panel 7. The process is further repeated with an additional four side support beams 25 between the side panels 11, 12, 13, and 15, and bottom panel 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air mattress of Metzger to have a the side support beams integrally formed to the provide the claimed encircling piece since it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Examiner further notes that it is old and known in the art to have integrally formed encircling pieces with cavities for providing fluid communication to the entire volume of the mattress attached between the side panels and top or bottom panels of mattresses, see Lin FIG. 2; panel 20 with apertures.
Regarding claim 19, Metzger (in view of Aimable and further in view of Lin) teaches the upper feeding encircling piece is enclosed with the top layer to form an upper edge air chamber of the air bed, the lower feeding encircling piece is enclosed with the bottom layer to form a lower edge air chamber of the air bed, and the upper edge air chamber and the lower edge air chamber communicate with an air chamber inside the cavity respectively (Lin, see FIG. 3; upper and lower peripheral air chambers achieved by enclosing edges of the top and bottom panels with intermediate panels 22, 24 and peripheral panel 20).
Regarding claim 20, Metzger (in view of Aimable and further in view of Lin) does not explicitly teach a position where the upper feeding encircling piece is fixed with the top layer at the side and a position where the lower feeding encircling piece is fixed with the bottom layer at the side are different from a position where the top layer is joined with the bottom layer at the side. However, it has been previously held that rearrangement of parts requires mere ordinary skill in the art where the top panel bottom panel, side support beams, and each of the side segments could be welded together along any point since it would not modify the operation of the device being a matter of design choice.

Response to Arguments
Applicant’s arguments filed 7/19/2022, with respect to the rejection(s) of claim(s) 14 and 15 under 35 U.S.C. §102(a)(1) and claims 1, 3-5, 7, 9, 13, and 16-22 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejections were made in view of Metzger modified by Aimable.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable mattresses relevant in scope and structure to the claimed invention. The references for the rejections presented include Metzger, Piegdon, Lin, and Aimable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/19/2022